Citation Nr: 0027434	
Decision Date: 10/17/00    Archive Date: 10/26/00

DOCKET NO.  97-01 876	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Evaluation of service-connected post-traumatic stress 
disorder (PTSD), rated as 50 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran served on active military duty from February 1976 
to November 1977 and he also had approximately four months of 
prior active service.  

This appeal come before the Board of Veterans' Appeals 
(Board) from a July 1996 decision of the St. Petersburg, 
Florida, regional office (RO) which granted service 
connection for PTSD and rated it 10 percent disabling but a 
June 1998 rating action increased the evaluation for PTSD to 
50 percent.  


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by 
alertness, orientation, a clean and tidy appearance, fair 
hygiene, fair eye contact, a somewhat monotone speech, a 
congruent affect, a linear thought process without any flight 
of ideas or looseness of associations, intact right 
hemisphere functions with good visual spatial capabilities, 
intact left hemisphere functions with good language skills 
(naming, repetition, and comprehension), abstract 
similarities and proverbs, no unusual anxiety, limited 
insight, and poor judgment.  

2.  The symptomatology associated with the veteran's 
service-connected PTSD is productive of no more than 
considerable difficulty in social and occupational 
functioning.  


CONCLUSION OF LAW

The criteria for a rating greater than 50 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.132 Diagnostic Code 9411 (1996); 38 C.F.R. 
§§ 4.7, 4.130 Diagnostic Code 9411 (1999).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's rating claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991) and Proscelle v. Derwinski, 
2 Vet.App. 629, 632 (1992).  The Board is also satisfied that 
all relevant facts have been properly developed to the extent 
possible and, thus, no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).  Murphy v. Derwinski, 1 Vet.App. 78 (1990); Littke 
v. Derwinski, 1 Vet.App. 90 (1990).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(1999).  However, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999). 

Before specifically addressing the increased rating issue, 
the Board acknowledges that the schedular criteria by which 
psychiatric disabilities are rated changed during the 
pendency of the veteran's appeal.  See 61 Fed. Reg. 52695-
52702 (Oct. 8, 1996) (effective Nov. 7, 1996) codified at 
38 C.F.R. § 4.130, Code 9411 (1999).  Therefore, adjudication 
of a claim regarding the propriety of the 50 percent 
disability evaluation assigned to the veteran's 
service-connected PTSD must include consideration of both the 
old and the new criteria.  Karnas v. Derwinski, 
1 Vet.App. 308 (1991).  This rule of adjudication requires 
that the criteria most favorable to the veteran's claim be 
used.  Id.  

Under the new schedular criteria, a 50 percent disability 
rating is warranted for evidence of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130 (1999).  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id.  

A 100 percent rating will be assigned with evidence of total 
occupational and social impairment, due to such symptoms 
as:  gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.  

The criteria in effect prior to those listed above provided 
for a 50 percent evaluation when the relevant symptomatology 
demonstrated considerable impairment of social and industrial 
adaptability.  38 C.F.R. § 4.132 (1996).  A 70 percent rating 
was awarded with evidence of lesser symptomatology such as to 
produce severe impairment of social and industrial 
adaptability.  Id.  A 100 percent evaluation was assigned 
when the relevant symptomatology demonstrated active 
psychotic manifestations of such extent, severity, depth, 
persistence, or bizarreness as to produce total social and 
industrial inadaptability.  Id.  

On VA general medical examination in June 1980 the veteran 
was coherent in his speech; had no excessive emotional 
reaction; was oriented to time, place, and person; had a good 
memory; and showed no signs of excessive nervous tension.  
The examiner did not diagnose a psychiatric disorder.  

The first competent evidence of a diagnosis of PTSD is dated 
in June 1995.  At a private psychological evaluation 
completed in that month, the veteran described PTSD symptoms 
of a severe and chronic nature of approximately 18 years 
duration and reported receiving an in-service a massive 
electrical shock while working on a power line.  The 
examining psychologist diagnosed PTSD (on Axis I) and an 
antisocial personality disorder (provisionally on Axis II).  
At follow-up private treatment sessions in July and August 
1995, the veteran reported the existence of another 
personality in him, named Tony, who was responsible for all 
the negative behavior attributed to veteran, including 
aggression, bullying, defiance, violence, and frequent 
engaging in criminal behavior.  In October 1995, the veteran 
continued to described nightmares and flashbacks regarding 
his accident but appeared to be exerting more control over 
his aggressive behavior.  The examining psychologist 
recommended continued periodic monitoring and symptom 
management.  

VA clinical records reflect approximately monthly treatment 
for PTSD in 1996. 

On VA PTSD examination in December 1996 the veteran reported 
being physically abusive towards his family and girlfriend.  
He complained of nightmares, amnesia (not knowing who he is 
and believing that he has a part inside him that named Tony), 
depression, and suicidal attempts.  In addition, the veteran 
claimed that he had been unemployed since two months prior to 
the examination, when he was fired for not being able to get 
along with others and that he was also fired from a 12-year 
position as a mail handler with the United States Post Office 
due to his violent behavior.  He maintained that he has been 
fired a total of four different times.  He denied receiving 
inpatient psychiatric care.  

Mental status examination demonstrated that the veteran was 
appropriately dressed, hygienically clean, and oriented to 
time, place, and person; that he has a slightly depressed 
mood, an appropriate affect, an intact memory for immediate 
and recent events; and that he shows no evidence of paranoia 
or suicidal or homicidal ideation.  Although the veteran 
reported having auditory and visual hallucinations involving 
a part of him named Tony, the examiner expressed his opinion 
that the veteran was malingering, noting that he offered a 
lot of unsolicited symptoms on his own which was a typical 
sign of malingering.  

The examiner provided the following impressions: an 
antisocial personality disorder, mild PTSD from the 
electrocution, and chronic alcohol abuse.  The global 
assessment of functioning (GAF) score associated with the 
PTSD was 80.  The examiner explained that the veteran's 
primary problem was his alcohol abuse and antisocial 
personality disorder and that his inability to work was a 
result of his antisocial personality disorder.  

Subsequently, between December 1996 and February 1997 and the 
symptoms included a depressed and angry mood, suicide 
attempts, violent behavior, and auditory hallucinations 
telling the veteran to kill himself but no thought disorder 
or confusion.  

At discharge from VA hospitalization in January and February 
1997 the diagnoses included an adjustment disorder with a 
depressed mood and polysubstance abuse.  The veteran 
described daily anger, a fear of sleeping due to flashbacks, 
and suicidal ideation.  Mental status evaluation demonstrated 
that the veteran was alert, oriented times four, and 
cooperative and that he had the ability to spell words 
forwards and backwards, poor abstraction of proverbs, fair 
judgment, poor insight, appropriate dress, good grooming, and 
fair eye contact.  The veteran denied any auditory or visual 
hallucinations or any delusions.  

On VA PTSD examination in March 1998 the veteran complained 
of nightmares, flashbacks, recurrent and intrusive 
distressing recollections of trauma, persistent avoidance of 
stimuli associated with the trauma, feelings of detachment 
and estrangement from others, insomnia, anger, concentration 
difficulties, hypervigilence, exaggerated startle response, 
auditory hallucinations from the voice of a man named Tony 
which told the veteran to kill himself or hurt others, a 
depressed mood, and continued chronic social and occupational 
dysfunction.  On mental status evaluation the veteran was 
disheveled and had poor eye contact.  He had retarded 
psychomotor skills, slow and monotone speech, a depressed 
mood, a congruent and restricted affect, and positive 
auditory hallucinations.  He was alert and oriented but his 
interpretation of proverbs was concrete.  

The diagnoses were chronic PTSD and moderate and recurrent 
major depression.  Chronic paranoid type schizophrenia and a 
psychosis due to a generalized medical condition were to be 
ruled out.  In addition, the examiner expressed his opinion 
that the hallucinations reported by the veteran "are not in 
keeping with [PTSD] symptomatology."  There was a GAF score 
of 55.  

In August 1998 the veteran underwent VA hospitalization for 
five days for in-patient detoxification from cocaine after 
failing to control consumption as an outpatient and 
exhibiting significant depressive symptomatology.  Withdrawal 
manifestations included mild signs and symptoms such as 
fatigability, a depressive mood, hypersomnia, and psychomotor 
retardation.  Axis I diagnoses included cocaine dependence, a 
psychotic disorder not otherwise specified, and a history of 
PTSD.  He underwent VA rehospitalization in August and 
September 1998 for several weeks for intensive and 
residential substance abuse treatment due to a high risk of 
relapse.  The Axis I diagnoses from the previous 
hospitalization were confirmed.  

The veteran again underwent VA hospitalization in October 
1998 and it was noted that psychological testing returned an 
invalid profile due to the veteran's overendorsement of his 
psychiatric symptoms and problems.  

In October 1998, the veteran was hospitalized at a private 
medical facility for one-and-a-half weeks for psychiatric 
treatment.  Initial mental status evaluation demonstrated 
that the veteran was alert, oriented in all spheres, 
depressed, and experiencing auditory hallucinations with 
suicidal ideations and plans.  Following medication, the 
veteran continued to complain of auditory hallucinations and 
suicidal ideations.  On discharge, his Axis I diagnoses 
included recurrent major depression with psychotic features 
(which was, at that time, found to be in mild remission) as 
well as a history of PTSD.  The attending physician assigned 
a current GAF score of 25 to 30.  

On the day of his discharge from this private facility, the 
veteran was transferred to the Gainesville VA Medical Center 
(VAMC) for continued inpatient psychiatric treatment.  During 
the one week VA hospitalization, the veteran's chief 
complaint was that of hearing voices and having nightmares.  
The veteran stated that he was a former abuser of alcohol and 
had stopped smoking crack cocaine approximately three months 
prior to the hospitalization.  Psychological testing showed 
"a severe endorsement of psychotic symptoms which, when 
coupled with [his] clinical picture, suggested that there was 
an attempt to exaggerate the symptoms."  On discharge, 
Axis I diagnoses of PTSD and a history of substance abuse as 
well as an Axis II diagnosis of antisocial personality traits 
were made.  

On VA PTSD examination in November 1998 the veteran 
complained of recurrent nightmares and flashbacks of trauma; 
avoidance of stimuli; a sense of detachment from other 
people; an inability to have loving feelings toward others; 
insomnia; anger; poor concentration; a sense of 
hypervigilance and startle response; suicidal ideations; a 
depressed mood; crying spells; a sense of hopelessness, 
helplessness, and worthlessness; episodes involving shopping 
sprees, excessive talkativeness, increased energy, and a 
decreased need for sleep; and auditory hallucinations in 
which he hears a man's or woman's voice that was both 
derogatory and command in nature.  The veteran claimed that 
he had drank up to a fifth of alcohol until approximately one 
year prior to the examination.  

Mental status evaluation demonstrated that the veteran was 
alert and oriented times four and that that he had a clean 
and tidy appearance, fair hygiene, fair eye contact, a 
somewhat monotone speech, a depressed mood, a congruent 
affect, a linear thought process without any flight of ideas 
or looseness of associations, auditory hallucinations but no 
visual hallucinations or delusions, grossly intact long term 
memory, the ability to recall only one out of three objects 
after five minutes, intact right hemisphere functions with 
good visual spatial capabilities, intact left hemisphere 
functions with good language skills (naming, repetition, and 
comprehension), occasional echopraxia with contrasting 
programs, intact abstraction of similarities and proverbs, 
and fair insight and judgment.  The veteran denied any 
homicidal or suicidal ideations.  

The examiner diagnosed, on Axis I, PTSD as well as early and 
full remission of polysubstance abuse.  On Axis II, the 
examiner diagnosed a history of antisocial personality 
traits.  In addition, a GAF score of 60 was assigned for each 
of these diagnoses.  Furthermore, the examiner expressed his 
opinion that the veteran's difficulty with maintaining a 
stable mood, recurrent suicidal ideations, and substance 
abuse were likely to be related to his personality traits.  

A subsequent outpatient treatment record dated in September 
1999 reflects diagnoses on Axis I of PTSD by history and a 
history of crack cocaine use and recommended ruling out a 
bipolar disorder.  In addition, the examiner concluded that 
an Axis II diagnosis of an antisocial personality disorder 
was appropriate and also recommended ruling out a borderline 
personality disorder.  

The Board acknowledges the veteran's repeated complaints of 
recurring nightmares and flashbacks of the in-service 
electrocution episode, auditory hallucinations, suicidal 
ideations, violent behavior, as well as a depressed and angry 
mood.  In addition, the veteran has continued to describe 
chronic social and occupational dysfunction as a result of 
his PTSD.  Importantly, however, these statements must be 
considered in conjunction with the objective medical evidence 
of record as well as the pertinent rating criteria.  

In this regard, the Board notes that, as the discussion of 
the pertinent examinations that the veteran has recently 
undergone indicates, he has been found to have multiple 
psychiatric symptoms.  Significantly, however, much of this 
symptomatology has been associated, by the examining 
physicians, to disabilities other than the veteran's PTSD.  
For instance, at the December 1996 VA PTSD examination, the 
examiner provided impressions of an antisocial personality 
disorder, mild PTSD, and chronic alcohol abuse.  In addition, 
the examiner associated the veteran's trouble in school, 
trouble with the law, repeated arrests for driving with a 
suspended license, and continued abusive behavior towards his 
family with his antisocial personality disorder.  Citing the 
conclusion that the veteran's primary problem is his alcohol 
abuse and antisocial personality disorder, the examiner also 
explained that the veteran's inability to work is a result of 
his antisocial personality disorder.  

Furthermore, the examiner who conducted the March 1998 VA 
PTSD examination expressed his opinion that the 
hallucinations reported by the veteran are not associated 
with his PTSD but, instead, are related to a psychotic 
disorder.  Also, the reports of the hospitalizations dated 
from August to October 1998 include the medical conclusions 
that the veteran's withdrawal manifestations (from his 
cocaine detoxification) involve mild signs and symptoms such 
as fatigability, a depressive mood, hypersomnia, and 
psychomotor retardation.  Additionally, at the November 1998 
VA PTSD examination, the examiner expressed his opinion that 
the veteran's difficulty with maintaining a stable mood, 
recurrent suicidal ideations, and substance abuse are likely 
to be due to his Axis II diagnosis of antisocial personality 
traits.  As these medical opinions illustrate, the veteran's 
social and occupational dysfunction has been associated with 
his antisocial personality disorder.  

Thus, the remaining symptoms associated with the veteran's 
PTSD, as illustrated in the November 1998 VA PTSD 
examination, include alertness, orientation, a clean and tidy 
appearance, fair hygiene, fair eye contact, a somewhat 
monotone speech, a congruent affect, a linear thought process 
without any flight of ideas or looseness of associations, 
intact right hemisphere functions with good visual spatial 
capabilities, intact left hemisphere functions with good 
language skills (naming, repetition, and comprehension), 
abstract similarities and proverbs, as well as fair insight 
and judgment.  Moreover, this PTSD symptomatology has 
resulted in a GAF score of 60.  

In this regard, the Board notes that a GAF rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  A GAF score between 51 and 60 is defined as 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or coworkers).  A GAF score 
ranging between 61 and 70 represents some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household) but 
generally functioning pretty well with some meaningful 
interpersonal relationships.  

Thus, the VA examiner who conducted the most recent VA PTSD 
examination in November 1998 provided a GAF score of 60, 
which, as the Board has discussed, represents moderate 
impairment.  The GAF score appears to have been based upon 
the relatively normal objective findings shown on 
examination. 

VA treatment records since the VA PTSD examination in 
November 1998 do not reflect a significant increase in the 
severity of the veteran's PTSD.  The Board concludes, 
therefore, that the specific examination findings in November 
1998, as well as the other competent medical evidence of 
record, demonstrate that the severity of the veteran's 
service-connected PTSD more nearly approximates the 
designation of moderate.  

Based on the evidence, it is the Board's judgment that the 
degree of disability resulting from the veteran's 
service-connected PTSD more nearly approximates the criteria 
for considerable impairment of social and industrial 
adaptability per 38 C.F.R. § 4.7.  Accordingly, a rating 
greater than 50 percent is not warranted under the rating 
criteria in effect prior to November 6, 1996.  See 38 C.F.R. 
§ 4.132 (1996).  

Moreover, a disability rating greater than 50 percent for the 
veteran's service-connected PTSD is not warranted under the 
new rating criteria.  Significantly, the veteran's social and 
occupational dysfunction, hallucinations, fatigability, 
depressive mood, hypersomnia, psychomotor retardation, 
difficulty with maintaining a stable mood, recurrent suicidal 
ideations, and substance abuse have been found to be related 
to his Axis II diagnosis of antisocial personality traits and 
to an undefined psychosis rather than his PTSD.  

As the Board has discussed, the most recent VA PTSD 
examination has demonstrated that the remaining symptoms 
associated with the veteran's PTSD include alertness, 
orientation, a clean and tidy appearance, fair hygiene, fair 
eye contact, a somewhat monotone speech, a congruent affect, 
a linear thought process without any flight of ideas or 
looseness of associations, intact right hemisphere functions 
with good visual spatial capabilities, intact left hemisphere 
functions with good language skills (naming, repetition, and 
comprehension), abstract similarities and proverbs, as well 
as fair insight and judgment.  In addition, this 
symptomatology has been designated by the examiner to 
represent only moderate symptoms. 

Clearly, these current findings do not reflect occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130.  Consequently, a 
70 percent evaluation, based on the rating criteria which 
became effective on November 7, 1996, for the veteran's 
service-connected PTSD cannot be awarded.  Id.  

Additionally, review of the claims folder indicates that the 
RO has determined that referral of the veteran's rating claim 
to the VA Central Office for extraschedular consideration is 
not warranted.  The Board observes that the claims folder 
contains no evidence whatsoever that the veteran's 
service-connected PTSD has resulted in frequent 
hospitalizations or marked interference with employment such 
as to render impractical the application of the regular 
schedular standards.  Indeed, the objective findings of 
record have associated much of the veteran's occupational 
impairment with his nonservice-connected psychiatric 
disorders.  In fact, the occupational dysfunction associated 
with the veteran's PTSD has been determined to be only 
moderate.  Moreover, there is a paucity of evidence over the 
years since the original diagnosis to demonstrate that this 
disability alone has had any significant industrial effect.  
Accordingly, the Board finds that the RO did not abuse its 
discretion in refusing to refer this rating claim to the 
Under Secretary of Benefits at VA Central Office for 
extraschedular consideration under the provisions of 
38 C.F.R. § 3.321(b)(1) (1999).

Based on this relevant medical evidence, the Board must 
conclude, therefore, that the criteria for a rating greater 
than 50 percent for the veteran's service-connected PTSD have 
not been met.  In reaching this determination, the Board has 
also determined that the 50 percent evaluation represents the 
highest rating warranted during the appeal period.  Fenderson 
v. West 12 Vet. App. 119 (1999).  





ORDER

A disability rating greater than 50 percent for 
service-connected PTSD is denied.  



		
	JOHN FUSSELL
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 

